Order entered June 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01394-CV

                                  SUNNY LETOT, Appellant

                                               V.

              UNITED SERVICES AUTOMOBILE ASSOCIATION, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-00156-E

                                           ORDER
       We GRANT appellant’s June 1, 2015 unopposed motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by JUNE 9, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE